FILED
                             NOT FOR PUBLICATION                            SEP 15 2014

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


PETRONILO MOTA,                                  No. 11-70638

              Petitioner,                        Agency No. A070-928-033

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted September 11, 2014**
                               San Francisco, California

Before: BEA, IKUTA, and HURWITZ, Circuit Judges.

       Petronilo Mota petitions for review of a decision of the Board of Immigration

Appeals (BIA) denying his applications for asylum and withholding of removal. We

have jurisdiction under 8 U.S.C. § 1252 and deny the petition for review.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       1.      The adverse credibility finding by the Immigration Judge (IJ) was

supported by substantial evidence in the record. Mota’s two asylum applications were

flatly inconsistent. Mota’s testimony before the IJ was also at times inconsistent and

largely uncorroborated. The BIA did not err in affirming the IJ’s adverse credibility

determination. See Shrestha v. Holder, 590 F.3d 1034, 1048 (9th Cir. 2010). Dr.

Camp’s expert testimony relied on Mota’s non-credible testimony. Accordingly, the

remaining evidence in the record is insufficient to carry Mota’s burden of establishing

his eligibility for relief.

       2.      The hearing before the IJ satisfied due process. An IJ is authorized to

“administer oaths, receive evidence, and interrogate, examine, and cross-examine the

alien and any witnesses,” 8 U.S.C. § 1229a(b)(1), and is afforded wide latitude in

conducting hearings. See, e.g., Melkonian v. Ashcroft, 320 F.3d 1061, 1072 (9th Cir.

2003). Despite the IJ’s interruptions of his testimony, Mota received a full and fair

hearing. He was represented by counsel, testified on his own behalf, and presented

expert testimony. See Vargas-Hernandez v. Gonzales, 497 F.3d 919, 926–27 (9th Cir.

2007).

       3.      Because Mota failed to meet the standard for asylum, he necessarily

cannot satisfy the more stringent standard for withholding of removal. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).


                                           2
PETITION FOR REVIEW DENIED.




                       3